DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-13 and 15-20 are allowed.
As to claim 5, none of the of the prior art found by the Examiner disclose the claimed aspects of:  A display device comprising: 
a display area including a plurality of pixels; 
a low-grayscale dithering controller selecting a dither grayscale according to an input grayscale of input image data that is in a low grayscale range below a threshold grayscale, and generating dithered input image data by performing a dithering operation on the input image data in the low grayscale range based on the dither grayscale; and
a display driver driving the plurality of pixels based on the dithered input image data, wherein the low-grayscale dithering controller comprises a memory storing a lookup table that includes a plurality of reference grayscales corresponding to each of grayscales in the low grayscale range,
wherein the low-grayscale dithering controller selects one of the plurality of reference grayscales as the dither grayscale in response to the input grayscale,
wherein the plurality of reference grayscales is greater than the threshold grayscale,
wherein the low-grayscale dithering controller performs the dithering operation by expressing the input grayscale based on the dither grayscale and a black grayscale, and,
wherein for the dither grayscale being same, a ratio to which the dither grayscale is applied in a low grayscale dithering area in the display area in which the dithering operation is performed increases as the input grayscale increases.

As to claim 15, Song (US 20160225305 A1, Published August 4, 2016) discloses a method of driving a display device comprising: 
setting a low grayscale dithering area in a display area based on an input grayscale of input image data in a low grayscale range below a threshold grayscale (Song at Figs. 1-2, dithering processor 100; ¶ [0053] discloses “When the grayscale level of the input data DATA1 is lower than the first threshold grayscale level, the grayscale region determining part 120 may determine that the input data grayscale region DGR is included in the first grayscale region.”); 
selecting one of a plurality of reference grayscales as a dither grayscale in response to the input grayscale, wherein the plurality of reference grayscales corresponds to each of grayscales in the low grayscale range (Song at Figs. 1-2, dither table selecting part 140A; ¶ [0054]-[0055]); and 
performing image dithering in the low grayscale dithering area based on the dither grayscale and a black grayscale (Song at Fig. 1).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  for the dither grayscale being same, the method further comprises increasing a ratio to which the dither grayscale is applied in the low grayscale dithering area as the input grayscale increases.

As to claim 16, Song (US 20160225305 A1, Published August 4, 2016) discloses a method of driving a display device comprising: 
setting a low grayscale dithering area in a display area based on an input grayscale of input image data in a low grayscale range below a threshold grayscale (Song at Figs. 1-2, dithering processor 100; ¶ [0053] discloses “When the grayscale level of the input data DATA1 is lower than the first threshold grayscale level, the grayscale region determining part 120 may determine that the input data grayscale region DGR is included in the first grayscale region.”); 
selecting one of a plurality of reference grayscales as a dither grayscale in response to the input grayscale, wherein the plurality of reference grayscales corresponds to each of grayscales in the low grayscale range (Song at Figs. 1-2, dither table selecting part 140A; ¶ [0054]-[0055]); and 
performing image dithering in the low grayscale dithering area based on the dither grayscale and a black grayscale (Song at Fig. 1).
However, none of the prior art found by the Examiner discloses the claimed aspects of:  selecting a first dither grayscale in response to a first input grayscale; and selecting a second dither grayscale in response to a second input grayscale that is smaller than the first input grayscale, wherein the second dither grayscale is greater than the first dither grayscale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/12/2022